In related child neglect proceedings pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Queens County (Richter, J.), dated August 3, 2009, which, after a hearing, found that he neglected the subject children.
Ordered that the order is affirmed, without costs or disbursements.
Although an isolated incident of domestic violence outside the presence of a child is insufficient to establish neglect (see Matter of Larry O., 13 AD3d 633 [2004]; Matter of Davin G., 11 AD3d 462 [2004]), the act of domestic violence in the instant case was neither isolated nor perpetrated outside the presence of the subject children. A pattern of domestic violence was alleged in the petition and supported by the mother’s testimony at the fact-finding hearing.
The father’s remaining contentions are without merit (see Matter of Fa’Shon S., 40 AD3d 863 [2007]; Matter of Tiffany L., 294 AD2d 365, 366 [2002]; Matter of Raymond Anthony A., 192 AD2d 529, 530 [1993]). Mastro, J.P., Covello, Dickerson and Roman, JJ., concur.